DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/20/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities: 
Para. 0001, line 4, “that identify the kind” should read “that identifies the kind”
Para. 0007, lines 4-5, “it is important to detect the drugs’ characteristics as many as possible” should read “it is important to detect as many of the drugs’ characteristics as possible”
Para. 0029, line 1, “the kind of a drug” should read “the kind of drug”
Para. 0105, line 1, “in the thus configured” should read “in the configured”
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: obtaining unit configured to obtain, comparing unit configured to compare, correlation degree detecting unit configured to detect, determining unit configured to determine in claim 1, stage configured to place, irradiating unit configured to include, imaging unit configured to take, image comparing unit configured to compare, detecting unit configured to detect, determining unit configured to determine in claim 5, light source configured to emit light in claim 6, light source configured to emit in claim 7, lamp configured to emit light in claim 8, and lamp configured to include a light source in claim 9. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: obtaining unit 124 may be configured to include a communication interface for communication with an external device, such as a computer, thereby obtaining from the external device, the multiple images of the tablet T (Para. 0052), image comparing unit 130 compares the taken images obtained by the obtaining unit 124 (Para. 0053), correlation degree detecting unit 134 evaluates the correlation degrees between the images (Para. 0054), determining unit 136 determines whether the identification information on the tablet T (Para. 0055), is added by mark engraving or by character printing, tablet T is placed on the mounting surface 102A of the stage 102 (Para. 0056), irradiating unit may include an epi-illumination lamp configured to include a light source (Para. 0021), imaging unit 14 that images 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 
Claim 5 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Amano et al. (US 2017/0264867 A1).
Regarding claim 5, Amano et al. discloses, a drug identification device (Para. 0007: medicine photographing device; Para. 0017: medicine identifying software), comprising: a stage configured to place a drug thereon (Fig. 7A-7C: rectangular plate-like main body 320, tray 300; Para. 0009: placing item for holding the medicine is set on the placing part, this first ring lighting part is preferably provided at a position which is higher than a bottom portion of the placing item and lower than an upper end of the placing item. It is preferable that the placing item includes a petri dish having a transparent bottom portion), the drug having identification information added by mark engraving or by character printing on a surface of the drug (Para. 0026: detect whether or not the engraved marks and/or the prints are attached to the medicines); an irradiating unit configured to include a plurality of light sources (Fig. 4 and Fig. 5: a first light source 430, a second light source 440, a third light source 450, a fourth light source 460); an imaging unit configured to take a plurality of images by imaging the drug (Para. 0007: first camera, second camera; Para. 0065: obtain an image obtained by photographing the medicine; Fig. 4 and Fig. 5: first camera 410, second camera 420), each of the plurality of images respectively taken with irradiating a surface of the drug with light by each of the light sources (Para. 0008: the first light source and/or the second light source are preferably used for photographing an engraved mark of the medicine. The third light source and/or the fourth light source are preferably used for photographing a print of the medicine); an image comparing unit configured to compare the plurality of images with each other (Para. 0187: the user can easily .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Amano et al. (US 2017/0264867 A1) in view of Salsman (US 2013/0100266 A1).
Regarding claim 1, Amano et al. teaches, an image processing device (Para. 0007: medicine photographing device), comprising: an obtaining unit configured to obtain a plurality of images of a drug (Para. 0007: first camera, second camera; Para. 0065: obtain an image obtained by photographing the medicine) having identification information added by mark with emitting directions of light to the surface different from each other; an image comparing unit configured to compare the plurality of images with each other (Para. 0187: the user can easily compare the image of the medicine displayed on the second portion 720 with the image of the medicine displayed on the third portion; Para. 0242: the two images (the [Image 1] and the [Image 2]) are compared with each other), and including a correlation degree detecting unit configured to detect a correlation degree in an area of an engraved mark or an area of a printed character in each of the plurality of images (Para. 0253:  the template matching process (sometimes referred to as a pattern matching process) is performed between the engraved mark extracted image and/or the print extracted image obtained in the described step and an engraved mark template image and/or a print template image for each medicine stored in the database to pick up medicines having high possibility of matching the medicine to be identified; Para. 0253: both images are subjected to the template matching process to calculate a score. This score indicates a numerical value representing a degree of matching between the both images); and a determining unit configured to determine whether the identification information is added by mark engraving or by character printing (Para. 0244: in the case where one medicine selected by the computer 500 is determined to be the tablet, the process shifts to a tablet identification process 300. FIG. 24 shows each process in the tablet identification process 300. First, the computer 500 determines whether or not the medicine has a circular shape (step 310). Next, the computer 500 performs an extracting 
Amano et al. does not expressly disclose the following limitation underlined above: with emitting directions of light to the surface different from each other.
However, Salsman teaches, with emitting directions of light to the surface different from each other (Para. 0035: an object from the images of the object captured with differing illumination angles with respect to the objects surface).
Therefore, it would have been obvious to one of ordinary skill in the art before the 
Regarding claim 2, Amano et al. teaches, the image processing device according to claim 1, wherein the correlation degree detecting unit detects the correlation degree in the area of the engraved mark or the area of the printed character in each of the plurality of images, using template matching (Para. 0253:  the template matching process (sometimes referred to as a pattern matching process) is performed between the engraved mark extracted image and/or the print extracted image obtained in the described step and an engraved mark template image and/or a print template image for each medicine stored in the database to pick up medicines having high possibility of matching the medicine to be identified; Para. 0253: both images are subjected to the template matching process to calculate a score. This score indicates a numerical value representing a degree of matching between the both images).
Amano et al. does not expressly disclose the limitation of with emitting directions of light to the surface different from each other in claim 1 from which claim 2 depends (see claim 1 above).
However, Salsman teaches, with emitting directions of light to the surface different from each other (Para. 0035: an object from the images of the object captured with differing illumination angles with respect to the objects surface).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include differing illumination angles 
Regarding claim 9, Amano et al. teaches, the drug identification device according to claim 5 (Para. 0007: medicine photographing device; Para. 0017: medicine identifying software; see claim 5 above for more details), wherein the irradiating unit comprises an epi-illumination lamp configured to include a light source having an optical axis coaxial to an optical axis of the imaging unit.
Amano et al. does not expressly disclose the following limitation underlined above: wherein the irradiating unit comprises an epi-illumination lamp configured to include a light source having an optical axis coaxial to an optical axis of the imaging unit.
However, Salsman teaches, wherein the irradiating unit comprises an epi-illumination lamp configured to include a light source having an optical axis coaxial to an optical axis of the imaging unit (Fig. 1: camera module 16 and light sources 20 are positioned on the same side (i.e. epi-illumination) and share a common axis (i.e. co-axial)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include an epi-illumination unit taught by Salsman into the medicine identification device of Amano et al. in order to capture one or more images while the light sources are turned on for image verification (Salsman, Para. 0019-0020).
Regarding claim 10, Amano et al. discloses, an image processing method (Para. 0002: medicine photographing device for photographing an image of a medicine; Para. 0086: method with emitting directions of light to the surface different from each other; an image comparing step of comparing the plurality of images with each other (Para. 0187: the user can easily compare the image of the medicine displayed on the second portion 720 with the image of the medicine displayed on the third portion; Para. 0242: the two images (the [Image 1] and the [Image 2]) are compared with each other), the image comparing step including a correlation degree detecting step of detecting a correlation degree in an area of an engraved mark or an area of a printed character in each of the plurality of images (Para. 0253:  the template matching process (sometimes referred to as a pattern matching process) is performed between the engraved mark extracted image and/or the print extracted image obtained in the described step and an engraved mark template image and/or a print template image for each medicine stored in the database to pick up medicines having high possibility of matching the medicine to be identified; Para. 0253: both images are subjected to the template matching process to calculate a score. This score indicates a numerical value representing a degree of matching between the both images); and a determining step of determining whether the identification information is added by mark engraving or by character printing, according to a comparison result in the image comparing step (Para. 0244: in the case where one medicine selected by the 
Amano et al. does not expressly disclose the following limitation underlined above: with emitting directions of light to the surface different from each other.
However, Salsman teaches, with emitting directions of light to the surface different from each other (Para. 0035: an object from the images of the object captured with differing illumination angles with respect to the objects surface).
Therefore, it would have been obvious to one of ordinary skill in the art before the 
Regarding claim 11, Amano et al. teaches, a non-transitory and computer-readable recording medium wherein when an instruction stored in the recording medium is read by a computer (Para. 0143: the computer 500 is constituted of a so-called PC (Personal Computer) and the medicine identifying software 600 is stored in the recording device in the PC; Para. 0143: computer 500 includes a main body 520 having a CPU, a storage device, a recording device), the instruction causes a computer to execute: an obtaining function of obtaining a plurality of images of a drug having identification information added by mark engraving or by character printing on a surface of the drug (Para. 0022: the computer including this medicine identifying software first obtains an image in which medicines are shown (a first step). Next, the computer separates areas in which the medicines exist from the obtained image (a second step). Next, the computer extracts engraved marks and/or prints in the separated areas (a third step). Next, the computer searches the medicines based on the extracted engraved marks and/or the extracted prints ( a fourth step)), with emitting directions of light to the surface different from each other; an image comparing function of comparing the plurality of images with each other (Para. 0187: the user can easily compare the image of the medicine displayed on the second portion 720 with the image of the medicine displayed on the third portion; Para. 0242: the two images (the [Image 1] and the [Image 2]) are compared with each other), the image comparing function including a correlation degree detecting function of detecting a 
Amano et al. does not expressly disclose the following limitation underlined above: with emitting directions of light to the surface different from each other.
However, Salsman teaches, with emitting directions of light to the surface different from each other (Para. 0035: an object from the images of the object captured with differing illumination angles with respect to the objects surface).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include differing illumination angles with respect to the objects surface taught by Salsman into the image processing of Amano et al. in order to extract topological (depth) information from the images (Salsman, Para. 0023).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Amano et al. (US 2017/0264867 A1) in view of Salsman (US 2013/0100266 A1) and further in view of “Image Matching and Registration” by Burger et al.
Regarding claim 3, Amano et al. teaches, the image processing device according to claim 2 (Para. 0007: medicine photographing device; see claim 2 above for more details), wherein the template matching includes zero-mean normalized cross-correlation matching.
Amano et al. does not expressly disclose the limitation of with emitting directions of light to the surface different from each other in claim 2 from which claim 3 depends (see claim 2 above).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include differing illumination angles with respect to the objects surface taught by Salsman into the medicine photographing device of Amano et al. in order to extract topological (depth) information from the images (Salsman, Para. 0023).
The combination of Amano et al. and Salsman does not expressly disclose the following limitation underlined above: wherein the template matching includes zero-mean normalized cross-correlation matching.
However, Burger et al. teaches, wherein the template matching includes zero-mean normalized cross-correlation matching (Pg. 568-569, section “Normalized cross correlation: normalized cross correlation CN(r,s), equation 23.8 and 23.9).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include normalized cross correlation into the combined image processing device of Amano et al. and Salsman in order to deliver a standardized match value that can be used directly to decide about the acceptance or rejection of a match position (Burger et al., Pg. 569).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Amano et al. (US 2017/0264867 A1) in view of Salsman (US 2013/0100266 A1) and further in view of Hasegawa (US 2016/0210524 A1) .
wherein the obtaining unit obtains four images of the drug, with the emitting directions of light to the surface including a first direction, a second direction, a third direction and a fourth direction, and the second direction is opposite to the first direction in plan view of the surface, the third direction is orthogonal to the first direction in plan view of the surface, and the fourth direction is opposite to the third direction in plan view of the surface.
Amano et al. does not expressly disclose the limitation of with emitting directions of light to the surface different from each other in claim 1 from which claim 4 depends (see claim 1 above).
However, Salsman teaches, with emitting directions of light to the surface different from each other (Para. 0035: an object from the images of the object captured with differing illumination angles with respect to the objects surface).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include differing illumination angles with respect to the objects surface taught by Salsman into the medicine photographing device of Amano et al. in order to extract topological (depth) information from the images (Salsman, Para. 0023).
The combination of Amano et al. and Salsman does not expressly disclose the following limitation underlined above: wherein the obtaining unit obtains four images of the drug, with the emitting directions of light to the surface including a first direction, a second direction, a third direction and a fourth direction, and the second direction is opposite to the first direction 
However, Hasegawa teaches, wherein the obtaining unit obtains four images of the drug, with the emitting directions of light to the surface including a first direction, a second direction, a third direction and a fourth direction (Para. 0062: furthermore, in the floodlight 19, every other set of the point light sources 25 can be sequentially turned on and off in the circumferential direction of the outside surface to switch the illumination direction four times, that is, to sequentially switch the illumination direction to four directions; Fig. 4: four direction capture image data 28; Para. 0070), and the second direction is opposite to the first direction in plan view of the surface, the third direction is orthogonal to the first direction in plan view of the surface, and the fourth direction is opposite to the third direction in plan view of the surface (Fig. 1 and Fig. 2: position of each point light source 25).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include four emitting directions of light to the surface taught by Hasegawa into the combined image processing device of Amano et al. and Salsman in order to integrate the feature images in each illumination direction which are extracted by the feature image extraction unit to generate an integrated image (Hasegawa, Para. 0013).
Claim 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Amano et al. (US 2017/0264867 A1) in view of Hasegawa (US 2016/0210524 A1) .
Regarding claim 6, Amano et al. teaches, the drug identification device according to wherein the irradiating unit comprises a first light source configured to emit light in a first direction, a second light source configured to emit light in a second direction, a third light source configured to emit light in a third direction and a fourth light source configured to emit light in a fourth direction, and the second direction is a direction opposite to the first direction in plan view of the surface, the third direction is a direction orthogonal to the first direction in plan view of the surface, and the fourth direction is a direction opposite to the third direction in plan view of the surface.
Amano et al. does not expressly disclose the following limitation underlined above: wherein the irradiating unit comprises a first light source configured to emit light in a first direction, a second light source configured to emit light in a second direction, a third light source configured to emit light in a third direction and a fourth light source configured to emit light in a fourth direction, and the second direction is a direction opposite to the first direction in plan view of the surface, the third direction is a direction orthogonal to the first direction in plan view of the surface, and the fourth direction is a direction opposite to the third direction in plan view of the surface.
However, Hasegawa teaches, wherein the irradiating unit comprises a first light source configured to emit light in a first direction, a second light source configured to emit light in a second direction, a third light source configured to emit light in a third direction and a fourth light source configured to emit light in a fourth direction (Para. 0013: an illumination unit that can illuminate a drug having a stamped character thereon in a plurality of illumination directions surrounding the drug; Para. 0062: furthermore, in the floodlight 19, every other set 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include multiple emitting directions of light to the surface taught by Hasegawa into the medicine identification device of Amano et al. in order to integrate the feature images in each illumination direction which are extracted by the feature image extraction unit to generate an integrated image (Hasegawa, Para. 0013).
Regarding claim 7, Amano et al. teaches, the drug identification device according to claim 6 (Para. 0007: medicine photographing device; Para. 0017: medicine identifying software; see claim 6 above for more details), wherein the irradiating unit comprises a fifth light source configured to emit light in a fifth direction, a sixth light source configured to emit light in a sixth direction, a seventh light source configured to emit light in a seventh direction and an eighth light source configured to emit light in an eighth direction, the sixth direction is a direction opposite to the fifth direction in plan view of the surface, the seventh direction is a direction orthogonal to the fifth direction in plan view of the surface, and the eighth direction is a direction opposite to the seventh direction in plan view of the surface, the stage is made of a material having a light transparency, the first light source, the second light source, the third light source and the fourth light source are disposed on one surface side of the stage, and the fifth light source, the sixth light source, the seventh light source and the eighth light source are disposed on another surface side of the stage, the other surface side being different from the one surface side.
Amano et al. does not expressly disclose the following limitation underlined above: wherein the irradiating unit comprises a fifth light source configured to emit light in a fifth direction, a sixth light source configured to emit light in a sixth direction, a seventh light source configured to emit light in a seventh direction and an eighth light source configured to emit light in an eighth direction, the sixth direction is a direction opposite to the fifth direction in plan view of the surface, the seventh direction is a direction orthogonal to the fifth direction in plan view of the surface, and the eighth direction is a direction opposite to the seventh direction in plan view of the surface, the stage is made of a material having a light transparency, the first light source, the second light source, the third light source and the fourth light source are disposed on one surface side of the stage, and the fifth light source, the sixth light source, the seventh light source and the eighth light source are disposed on another surface side of the stage, the other surface side being different from the one surface side.
However, Hasegawa teaches, wherein the irradiating unit comprises a fifth light source configured to emit light in a fifth direction, a sixth light source configured to emit light in a sixth direction, a seventh light source configured to emit light in a seventh direction and an eighth light source configured to emit light in an eighth direction (Para. 0013: an illumination unit that can illuminate a drug having a stamped character thereon in a plurality of illumination 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include multiple emitting directions of light (i.e. at least eight directions) to the surface and a transparent tray/stage taught by Hasegawa into the medicine identification device of Amano et al. in order to integrate the feature images in each illumination direction which are extracted by the feature image extraction unit to generate an integrated image (Hasegawa, Para. 0013) and to transmit illumination light emitted from the backlight  for image processing (Hasegawa, Para. 0056), respectively.
Regarding claim 8, Amano et al. teaches, the drug identification device according to claim 5 (Para. 0007: medicine photographing device; Para. 0017: medicine identifying software; wherein the irradiating unit includes a dome lamp configured to emit light by a plurality of light sources in a plurality of directions inclined from a direction perpendicular to the surface.
Amano et al. does not expressly disclose the following limitation underlined above: wherein the irradiating unit includes a dome lamp configured to emit light by a plurality of light sources in a plurality of directions inclined from a direction perpendicular to the surface.
However, Hasegawa teaches, wherein the irradiating unit includes a dome lamp configured to emit light by a plurality of light sources in a plurality of directions inclined from a direction perpendicular to the surface (Fig. 1 and Fig. 2: floodlight (illumination unit) 19, position of each point light source 25).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include an illumination unit with multiple light sources and emitting directions of light (i.e. at least eight directions) to the surface taught by Hasegawa into the medicine identification device of Amano et al. in order to integrate the feature images in each illumination direction which are extracted by the feature image extraction unit to generate an integrated image (Hasegawa, Para. 0013).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tanaka et al. (EP 3315112 A1, see reference attached) teaches an illumination device performs illumination suitable for reading the identification information on a tablet formed by being engraved on the tablet (Para. 0111). Ebata (US 2016/0203291 A1) teaches a pattern 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniella M. DiGuglielmo whose telephone number is 571-272-2682.  The examiner can normally be reached on Monday - Friday 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Daniella M. DiGuglielmo/Examiner, Art Unit 2664                                                                                                                                                                                                        /NANCY BITAR/Primary Examiner, Art Unit 2664